                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Courtroom Deputy: Cathy Pearson                                     Date: June 17, 2020
Court Reporter: Tammy Hoffschildt                                   Interpreter: n/a
Probation: Nicole Peterson (by VTC)

CASE NO. 19-cr-00265-RM

Parties                                                             Counsel

UNITED STATES OF AMERICA,                                           Sarah Weiss

          Plaintiff,

v.

1. JACK E. TINDALL,                                                 Amy Kapoor

          Defendant.


                              COURTROOM MINUTES

SENTENCING HEARING – Video Teleconference (VTC)
Court in session: 12:57 p.m.
Appearances of counsel. Defendant is present and in custody.

The Court makes statements regarding the setting of this hearing.

Defendant entered his plea on October 16, 2019, to Counts 1 and 2 of the Indictment.

The Court formally accepts the Plea Agreement at this hearing.

Discussion held regarding pending motions and objections.

ORDERED: Government’s Motion for Three-level Reduction for Acceptance of
         Responsibility Pursuant to USSG § 3E1.1 (Doc. 45) is DENIED as stated on
         the record.

Argument given regarding sentencing.

Defendant addresses the Court.
Statement by the Court regarding the defendant's offense level, criminal history level, and
sentencing guidelines range.

Court states its findings and conclusions.

ORDERED: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the
         Court that the defendant, JACK E. TINDALL, is hereby committed to the
         custody of the Bureau of Prisons to be imprisoned for a term of 36 months
         as to each count; sentences to run concurrently with each other.

ORDERED: Upon release from imprisonment, the defendant shall be placed on
         supervised release for a period of three (3) years as to each count, to
         run concurrently with each other.

ORDERED: While on supervised release, the defendant shall comply with all mandatory
         conditions of supervised release as required by law, all standard conditions
         of supervised release as required by this Court, and the special conditions
         of supervised release as stated on the record.

ORDERED: Defendant shall pay $200 to Crime Victim Fund (Special Assessment), to
         be paid immediately.

ORDERED: No fine is imposed, because the defendant has no ability to pay a fine.

The Court does not impose restitution.

Defendant is advised of his right to appeal the sentence imposed by the Court.

ORDERED: Any notice of appeal must be filed within 14 days.

ORDERED: Defendant is REMANDED to the custody of the U.S. Marshal.

Court in recess: 2:03 p.m.
Hearing concluded.
Total time:        1:06
